Citation Nr: 1747205	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-10 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


ORDER

Entitlement to service connection for a left knee disability is denied.


FINDING OF FACT

Arthritis of the left knee was not shown to a compensable degree within 1 year of discharge from service, and a left knee disability is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, or to a service-connected disability.



CONCLUSION OF LAW

Service connection is not warranted for a left knee disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active service from October 1992 to January 1996, from November 2003 to October 2004, and from January 2009 to June 2009. 

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issue in this regard.

With regard to the duty to assist, the March 2016 remand directed that requests be made for certain service treatment records.  Exhaustive efforts were made to locate these records to no avail.  All other identified records were obtained to the extent possible.  As such, the Board need not discuss any further issue in this regard and will proceed to adjudicate the claim based on the available evidence of record.  

In November 2015 the Veteran had a hearing before the undersigned.  He has not alleged any deficiency with his hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310 (a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39  (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issue of arthritis.

In November 2015, the Veteran provided testimony at a Board hearing, at which he suggested that his current left knee condition could be due to an October 1995 motor vehicle accident.

Service treatment records reveal that the Veteran complained of left knee pain in May 1993.  In August 1994, the Veteran complained of left knee pain since the previous afternoon.  He was assessed as having as a left "hyperextended knee ?"  The Veteran was involved in an October 1995 motor vehicle accident.  These records reflect right knee complaints.  However, no mention is made of the left knee.  An August 2005 Report of Medical Examination for enlistment into the Army National Guard revealed normal lower extremities.  On the August 2005 Report of Medical History, the Veteran specifically denied knee trouble.  On an April 2009 Post-Deployment Health Assessment form, the Veteran gave no indication of any knee problems. 

Post-service medical evidence includes an October 2016 VA examination report.  Specifically, the October 2016 VA examiner diagnosed the Veteran with a left knee strain dating back to 1998.  Upon review of the claims file and examination of the Veteran, the examiner determined that the Veteran's left knee strain is less likely as not incurred in or caused by service.  The examiner noted that the Veteran's service treatment records documented an August 1994 left knee hyperextension without other documented complaints or treatments.  A 1995 accident did not mention involvement of the left knee.

A December 2016 VA opinion further addressed the etiology of the Veteran's left knee condition.  The examiner found that the Veteran's left knee strain was less likely as not proximately due to or the result of (secondary to aggravation) a service-connected disability.  The examiner noted that, currently, there is no pathology to indicate a possible cause and effect or aggravation component between the now service-connected  right shoulder, back with radiculopathy, right hip, or right knee.  The examiner also determined that the Veteran's left knee strain was less likely as not incurred in or caused by or aggravated beyond its natural progression during service.  The examiner noted that service treatment records documented an August 1994 left knee hyperextension without other documented complaints or treatments.  The 1995 accident did not mention involvement of the left knee.  

Upon review of all pertinent evidence, that Board notes that, while the Veteran's service treatment record document left knee complaints in 1993 and 1994, there is no indication that the Veteran developed a chronic left knee condition that continued throughout service.  As noted above, an August 2005 Report of Medical Examination for enlistment into the Army National Guard revealed normal lower extremities, and the Veteran specifically denied knee trouble on the August 2005 Report of Medical History.  Therefore, without continuing treatment and express denials of continuing symptoms, it appears the in-service left knee issues were acute and transitory and resolved with treatment.  Moreover, the October and December 2016 VA opinions acknowledged the 1994 in-service complaint and did not link the Veteran's current left knee disability to his service.  There is no medical evidence to the contrary on this matter.  

The Veteran's lay statements have been considered in this decision.  He is competent to report his observable symptoms, such as pain.  However, in this case, the Veteran is without the appropriate training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a musculoskeletal disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

While the Veteran reported at the 2016 VA examination that his knee trouble began in 1998, the Board finds that the evidence of record does not reflect that these complaints (or the earlier complaints from 1993 and 1994) were indicative of a chronic condition or that they were anything more than acute and transitory.  As noted above, medical records from 2005 specifically reflect normal knees with no related complaints.  To the extent that the Veteran may argue that he had a left knee condition that preexisted any of his periods of service, there is no indication in the evidence of record that such a condition was aggravated by a period of service.  The December 2016 VA examiner specifically determined that the Veteran's left knee strain was less likely as not incurred in or caused by or aggravated beyond its natural progression during service.  Moreover, in addition to the 2005 medical records discussed above, the claims file also contains an April 2009 Post-Deployment Health Assessment form, on which the Veteran gave no indication of any knee problems.

Therefore, as the Veteran is not competent to render an opinion regarding the etiology of a left knee disability; the 2016 VA opinions did not link a left knee disability to service or to a service-connected disability; and there is no probative medical evidence to the contrary, service connection cannot be granted for the Veteran's left knee disability on a direct basis or a secondary basis.  

With regard to granting service connection for presumptive diseases under 38 C.F.R. § 3.309(a), there is no medical evidence of record reflecting that the Veteran demonstrated arthritis of the left knee to a compensable degree within one year of discharge from active duty.  The Veteran was recently noted at the October 2016 VA examination as having a left knee strain, not arthritis.  As such, service connection cannot be granted for arthritis of the left knees on a presumptive basis under 38 C.F.R. § 3.309(a).





	(CONTINUED ON NEXT PAGE)
In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD		L. Durham Counsel

Copy mailed to: Disabled American Veterans


Department of Veterans Affairs


